Citation Nr: 0504673	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-12 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE


Entitlement to an effective date prior to January 15, 1992, 
for the grant of service connection for onychomycosis, 
claimed as a skin disorder of the feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to March 
1970.
 
This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for onychomycosis 
and assigned 10 percent rating, effective January 15, 1992.  
The veteran perfected an appeal of the effective date 
assigned for the grant of service connection.


FINDINGS OF FACT

1.  In a July 1975 rating decision the RO denied entitlement 
to service connection for onychomycosis.  The veteran was 
notified of the July 1975 decision and did not appeal, and 
that decision is final.

2.  In an August 1989 rating decision the RO denied 
entitlement to service connection for onychomycosis.  

3.  The notification of the August 1989 decision was mailed 
to the latest address of record, but was returned by the U.S. 
Post Office. 

4.  The RO properly discharged its duty to notify the veteran 
of the August 1989 decision and to provide appellate rights.


CONCLUSIONS OF LAW

1.  The August 1989 rating decision, which denied service 
connection for a skin condition of the feet, is final.  
38 U.S.C.A. § 4005 (1990) (38 U.S.C.A. § 7105 (2003)); 
38 C.F.R. § 19.129 (1990) (38 C.F.R. § 20.1103 (2000)).

2.  Entitlement to an effective date prior to January 15, 
1992, for the grant of service connection for onychomycosis 
is not shown as a matter of law.  38 U.S.C.A. §§ 5101, 5110 
(2003); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The veteran has not been provided a VCAA notice regarding his 
appeal of the effective date assigned for the grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (Court) has held, however, that failure to 
comply with the notice requirement of the VCAA is not 
prejudicial to the veteran if, based on the facts alleged, no 
entitlement exists.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).  In addition, the Court has held that a 
veteran claiming entitlement to an earlier effective date is 
not prejudiced by failure to provide him a VCAA notice if, 
based on the facts of the case, entitlement to an earlier 
effective date is not shown as a matter of law.  See Nelson 
v. Principi, 18 Vet. App. 407, 410 (2004) (per curium).  As 
discussed below, the Board has determined that the veteran is 
not entitled to an earlier effective date as a matter of law.  
Here, the resolution of the appeal depends upon evidence 
already contained in the claims file.  As such, there is no 
reasonable possibility that any additional evidence could be 
obtained which would change the outcome.  The Board finds, 
therefore, that he has not been prejudiced by the RO's 
failure to provide him a VCAA notice.




Analysis

Except as otherwise provided, the effective date of an award 
of compensation based on direct service connection will be 
the day following separation from service or date entitlement 
arose if claim is received within one year after separation 
from service.  38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  Otherwise, it is the date entitlement 
arose or the date of receipt of the claim, whichever is 
later.  

The effective date of an award of compensation based on a 
reopened claim shall be based on the facts found, but shall 
not be earlier than the date of VA receipt of the reopened 
claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii).  The 
"date of the claim" means the date of the application based 
on which benefits are awarded, not the original claim for 
service connection.  See Sears v. Principi, 16 Vet. App. 244, 
246-47 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. § 3.1(p) 
(2004).  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a veteran or his representative, may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2004).

The evidence in the claims file indicates that the veteran 
initially claimed entitlement to service connection for 
ingrown toenails and foot pain in May 1975.  The RO denied 
that claim in July 1975 because no residual of the disorder 
was shown on separation examination.  The veteran was 
notified of the July 1975 decision and did not appeal, and 
that decision is final.  38 U.S.C.A. § 4005(c) (1976).

The veteran claimed entitlement to service connection fungus 
of the feet in July 1978.  In a December 1978 rating decision 
the RO denied the claim.  The veteran was notified of the 
December 1978 decision and did not appeal, and that decision 
is final.  38 U.S.C.§ 4005(c) (1979).

The veteran again claimed entitlement to service connection 
for foot problems (jungle rot) as well as post-traumatic 
stress disorder (PTSD) in May 1988.  The RO sent development 
letters to the veteran in June and September 1988, and in 
March and May 1989, to the address provided on the May 1988 
claim.  These letters were not returned.

The RO denied the claim in August 1989 because the medical 
evidence did not show a current skin disability.  The 
veteran's service representative initialed the rating 
decision following his/her review (see Block 6 of rating 
decision).  A letter dated in September 1989 was mailed to 
the veteran at the same address as the development letters.  
This letter was returned as undeliverable.  

The next correspondence from the veteran was received in 
February 1991, on a 
VA Form 21-4138.  On this form, the veteran responded to the 
May 1989 RO development letter with regard to his PTSD claim.  
Of note, the form reveals three different addresses, with two 
of them crossed out.  Also, the form was dated in August 
1989, but had a notation with initials next to the date that 
the form was completed in November 1990.

The veteran did not again claim entitlement to service 
connection for a skin condition of the feet until January 15, 
1992.  Development undertaken in conjunction with that claim 
resulted in the determination that new and material evidence 
had been received, and in a July 2002 rating decision the RO 
granted service connection for onychomycosis, assigning a 10 
percent rating, effective January 15, 1992.  

The veteran contends that he is entitled to an effective date 
in March 1970, when he was discharged from service, for the 
grant of service connection.  However, the veteran's original 
claim was filed in May 1975, which is more than one year 
after his discharge from service.  Moreover, this claim was 
denied in July 1975 and was not appealed.  In the absence of 
an appeal the decision became final, and any effective date 
for a subsequent award of service connection must be based 
upon the date of the reopened claim, not the original claim.  
See Leonard v. Principi, 17 Vet. App. 447, 451 (2004) ("[I]t 
is well established that the effective date for an award 
based on a claim to reopen is the date of the claim to 
reopen.").  

The evidence shows the veteran again filed a claim for 
service connection for a skin condition of his feet in May 
1988.  This claim was denied by an August 1989 rating 
decision.  Although the RO attempted to notify the veteran of 
this denial in a September 1989 letter, the letter was 
returned as undeliverable.  Letters to that address mailed 4 
months prior to that time had not been returned.  Of note, 
the veteran's representative was provided a copy of the 
letter and the rating decision.  Thus, the RO properly 
discharged its duty by mailing a correctly addressed letter 
to his latest address of record.  There is no evidence in the 
record showing any other address at that time, nor did the 
veteran notify VA that he had moved.  Moreover, the VA Form 
21-4138 received two years later, appears to confirm that the 
veteran had, in fact, resided at a different address in 
August 1989.  Unfortunately, that form was not received by VA 
until 1991.

It is well-established that it is the claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conduct of medical inquiry.  If he does not 
do so, "there is no burden on the part of the VA to turn up 
heaven and earth to find him."  See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).

During the one-year period following the mailing of the 
notice to his last known address, there was no contact by the 
veteran with VA.  It was not until after the appeal period 
had expired that the veteran again contacted the RO with 
regard to the PTSD claim.  

The Court has held that there is a presumption of regularity 
that the Secretary properly discharged his official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision was issued.  See Davis (Desmond) 
v. Brown, 7 Vet. App. 298, 300 (1994); Ashley v. Derwinski, 2 
Vet. App. 62, 64- 65 (1992); Chute v. Derwinski, 1 Vet. App. 
352, 353 (1991).  

In order to rebut the presumption under current caselaw where 
the mailing was made to the latest address of record, the 
appellant must establish both that the mailing was returned 
as undeliverable and that there were other possible and 
plausible addresses available to the Secretary at the time of 
the decision.  Crain v. Principi, 17 Vet. App. 182, 187 
(2003) citing Davis v. Principi, 17 Vet. App. 29, 37 (2003). 

Here, the denial notice was mailed to the correct address of 
record, and review of the file reveals no other "possible 
and plausible" address at that time.  See Davis, 17 Vet. 
App. at 38.  In February 1991, more than two years later, the 
veteran again submitted correspondence, and submitted it to 
the Nashville RO with a request to transfer his claims file.  
That correspondence also showed three different addresses, 
presumably from August 1989 (the original signature date) to 
November 1990 (the date completed), and dealt with a claim 
for PTSD, not a skin condition.  It was not until January 15, 
1992, that the veteran filed a request for service connection 
for a skin condition of the feet.

Therefore, the Board finds that in the absence of evidence of 
an alternate address at the time of mailing of the September 
1989 notice letter or for more than two years thereafter, the 
RO properly discharged its duty to notify the veteran and his 
representative of the August 1989 rating decision and to 
provide appellate rights.  In this regard, the Board notes 
that the veteran's state representative initialed the August 
1989 rating decision following his/her review, and was 
provided with a copy of the September 1989 notice letter.  
Thus, the RO fulfilled the mailing requirements under 
38 C.F.R. § 3.103, and the August 1989 rating decision 
denying service connection is final.  38 C.F.R. §§ 19.114, 
19.129 (1990).

As noted above, the effective date for a claim received after 
a final disallowance is the date of receipt of the reopened 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii).  Here, the correct effective 
date for the award of service connection is, therefore, 
January 15, 1992, the date of receipt of the reopened claim.  
The Board has determined that entitlement to an effective 
date prior to January 15, 1992, for the grant of service 
connection for the onychomycosis is not shown as a matter of 
law.  See Shields v. Brown, 8 Vet. App. 346, 349 (1995) (an 
earlier effective date cannot be awarded in the absence of 
statutory authority); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (a claim should be denied based on lack of 
legal merit if there is no entitlement under the law).  


ORDER
 
The appeal to establish entitlement to an effective date 
prior to January 15, 1992, for the grant of service 
connection for onychomycosis, claimed as a skin disorder  of 
the feet, is denied.  




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


